DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Support element (claim 1)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Element (Support element - claim 1)
coupled with functional language 
configured to support the actuator module on a camshaft (Support element - claim 1)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a surrounding plastic molding (Support element - claim 1)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Note: the claims of the application are considered to have the filing date of 12/1/20. While the bibliographic data sheet indicates a possible file date of 5/14/19 from application 16/411/768 this application does not reference a linear actuator and for this reason the 5/14/19 cannot be the filing date of the claims as written. For this reason, the claims are considered to have the filing date of 12/1/20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1:
The limitation “and sealed by a sealant towards an outside of the support arrangement that is not wetted by oil that drives the cam phaser so that a respective first opening of the pockets oriented in the displacement direction of the axially displaceable connecting rod towards the actuator module is wetted by the oil and a respective second opening of the pockets arranged opposite to the respective first openings is oriented in the displacement direction of the axially displaceable connecting rod away from the actuator module and not wetted by the oil and exposed to the outside of the support arrangement” in lines 14-20 are new matter. There is nothing in the original disclosure that indicates different sides of the supported arrangement are wetted while other sides are not. The disclosure does mention “For this, preferably, a sealant is provided for sealing the pocket on the side facing away from the actuator module. Particularly preferably, the pocket is sealed oil-tightly on this side. The pocket is initially configured still open so as to facilitate assembly and allow quality control. After complete installation and function test, the pocket is sealed on the outside by means of the sealant.” (¶0016) but it does not mention which side is wetted and which side is not wetted. Further, the figures do not indicate which side of the pocket is wetted from the oil and which side is not wetted. For this reason, the above limitation is new matter and is rejected. 
Claims 2-6 and 10-13 are rejected due to their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5:
The claim is unclear because of limitation “an actuator contact” in lines 2-3. This limitation is unclear because an actuator contact is already established in claim 1 (line 10) which raises a question of if they are the same structure or different structures. For the sake of examination, the office has assumed they are the same structure.
Claim 6 is rejected due to its dependence on claim 5.

Regarding claim 12:
The claim is unclear because of limitation “the actuator module includes at least one outward protruding pin” in line 2. This limitation is unclear because an actuator contact is already established in claim 1 (line 10) which raises a question of if they are the same structure or different structures (the pin appears to be the actuator contact 12 in the figures). The same structure cannot be identified by two different limitations in the same claim tree (hence the clarity issue around the “actuator contact” in claim 1 and “outward protruding pin” in claim 12). For the sake of examination, the office has assumed they are the same structure.

Allowable Subject Matter
Claims 7 and 8 are allowed.

The prior art of record does not teach “wherein the first clamping arm, the second clamping arm and a third clamping arm is arranged at an angle between 0° and 80° or between 10° and 60° relative to a longitudinal axis of the elastic clamping element” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7.
	
The prior art of record does not teach “wherein the first clamping arm, the second clamping arm and a third clamping arm is bent in a direction facing away from the actuator module in a state in which the actuator module is supported at the support element” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.

Response to Arguments
Applicant’s arguments, see remarks, filed 7/25/22, with respect to the final office action filed 5/2/22 have been fully considered and are persuasive. 
Regarding the 35 USC 103 rejection of the claims:
The applicant’s amendments to the claims have addressed the previous claim rejections and for this reason they are withdrawn.

Regarding the 35 USC 112(b) rejections of the claims:
	The applicants amendment’s to the claims have not addressed the previous claim rejections and for this reason they are maintained. Further, the applicant has not provided any arguments against the rejections of the claims.

Regarding the 35 USC 112(a) rejections of the claims:
	The applicants amendments to the claims have addressed the previous rejections. However, due to the amendments, a new set of rejections have been made.

Regarding the claim objections:
	The applicants amendments to the claims have addressed the previous claim objections and for this reason they are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746